     Case 1:20-cv-00492-AWI-EPG Document 8 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    PAUL NIVARD BEATON,                               No. 1:20-cv-00492-AWI-EPG
 8                       Plaintiff,
 9           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
10    AMAZON.COM, INC.,                                 CASE WITH PREJUDICE AS BARRED BY
                                                        RES JUDICATA
11                       Defendant.
                                                        (ECF Nos. 1, 6, 7)
12

13

14          Plaintiff, Paul Nivard Beaton, is a state prisoner proceeding pro se and in forma pauperis

15   in this action. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

16   § 636(b)(1)(B) and Local Rule 302.

17          On August 6, 2020, the assigned magistrate judge entered findings and recommendations

18   recommending that this action be dismissed as barred by the doctrine of res judicata. (ECF

19   No. 6.) The findings and recommendations were served on Plaintiff and contained notice that any

20   objections thereto were to be filed within twenty-one days. (Id.) Plaintiff timely filed objections.

21   (ECF No. 7.)

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

23   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

24   objections, the Court finds the findings and recommendations to be supported by the record and

25   by proper analysis. Of note, Plaintiff indicates that he is bringing state law claims against

26   Defendant. However, as the findings and recommendation indicated, such claims are not fairly

27   raised in the complaint. Moreover, also as noted by the findings and recommendation, the only

28   basis for jurisdiction alleged in the Complaint is under 28 U.S.C. § 1331, federal question
                                                        1
     Case 1:20-cv-00492-AWI-EPG Document 8 Filed 03/05/21 Page 2 of 2


 1   jurisdiction. This order resolves all of the federal causes of action in the Complaint. To the

 2   extent that state law causes of action are within the Complaint, the Court declines to exercise

 3   supplemental jurisdiction over those claims, pursuant to 28 U.S.C. § 1367(c)(3).

 4          Accordingly, IT IS HEREBY ORDERED that:

 5              1. The findings and recommendations entered August 6, 2020 (ECF No. 6) are

 6                  ADOPTED in full;

 7              2. Pursuant to 28 U.S.C. § 1915(e)(2)(B), this action is DISMISSED with prejudice

 8                  as barred by the doctrine of res judicata; and

 9              3. The Clerk of Court be directed to close this case.

10
     IT IS SO ORDERED.
11

12   Dated: March 5, 2021
                                                 SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
